Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-9, 11-20 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose an automated transaction machine, in conjunction with other limitations in the independent claim, comprising  a base portion selectively engageable with said head portion and defining an output slot, wherein said head portion rests on said base portion when said base portion and said head portion are engaged together; a safe housed in said base portion, an advanced function dispenser (AFD) housed in said base portion and configured to extract banknotes from said safe and direct the banknotes through said output slot; a second socket-half fixedly mounted in said base portion, wherein said first socket-half and said second socket-half directly mate as said base portion and said head portion are brought into engagement with one another. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887